           Case 5:20-cv-00881-JDW Document 50 Filed 05/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SARA UNDERWOOD, et. al.,                         Case No. 5:20-cv-00881-JDW

                Plaintiffs,

          v.

KAB BUSINESS HOLDINGS, INC., et al.,

                Defendants.


                                   AMENDED JUDGMENT

          AND NOW, this 3rd day of May, 2021, it is ORDERED that Paragraph A of the Final

Consent Judgment (ECF No. 48) is AMENDED as follows: Judgment is entered in this action

favor of Plaintiffs, Rosie Jones and Lucy Pinder, and against KAB Business Holdings, Inc. for

all claims they have alleged in the Complaint, in the amount of eighty thousand dollars

($80,000.00), plus post-judgment interest beginning on the date this judgment is entered until

final payment. All other aspects of the Final Consent Judgment dated April 29, 2021 remain in

effect.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
